                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ALAN BRINKER,                                    Case No. 18-cv-05099-SI
                                   8                    Plaintiff,
                                                                                             ORDER EXTENDING DEADLINES
                                   9              v.                                         AND RE: REQUEST FOR SUBPOENAS
                                  10        NANCY A. BERRYHILL,                              Re: Dkt. Nos. 24, 26, 27
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Alan Brinker is representing himself pro se in this Social Security appeal. His

                                  14   motion for summary judgment or remand was originally due in January 2019. When plaintiff missed

                                  15   his filing deadline, the Court contacted him, and he stated that he had not received any documents

                                  16   from defendant and that he was having issues with the postal service. Accordingly, the Court re-set

                                  17   the deadlines, making plaintiff’s motion due February 27, 2019. Docket No. 23.

                                  18           Plaintiff has since filed several documents: a notice of change of address; a letter explaining

                                  19   why he cannot meet his filing deadline; a stipulation requesting a ninety-day extension of the filing

                                  20   deadlines; and a request for subpoenas. Docket Nos. 24, 25, 26, 27.

                                  21

                                  22   I.      Extension of Deadlines

                                  23           The Court has reviewed plaintiff’s letter and the stipulation and GRANTS the request for a

                                  24   ninety-day extension of the filing deadlines. Plaintiff shall serve and file a motion for summary

                                  25   judgment or for remand no later than May 28, 2019. Defendant shall serve and file any

                                  26   opposition or counter-motion for summary judgment no later than June 25, 2019. Plaintiff may

                                  27   file and serve a reply no later than July 9, 2019.

                                  28           The Court cautions that a ninety-day extension of the deadlines is a significant extension of
                                   1   time, and the Court will not be inclined to grant additional extensions in this case.

                                   2

                                   3   II.    Request for Subpoenas

                                   4          Plaintiff also filed a letter dated February 19, 2019, addressed to the Clerk of Court and

                                   5   requesting: “Please send me 6 subpoenas in case #3:18-cv-5099-SI in the enclosed envelope.”

                                   6   Docket No. 24. A subpoena is not required in order for plaintiff to request documents from a party

                                   7   to this lawsuit. If plaintiff is attempting to obtain documents from persons who are not parties,

                                   8   plaintiff may get a blank subpoena form from the Clerk’s Office or online at

                                   9   www.cand.uscourts.gov/civilforms for any production of documents or inspection for cases pending

                                  10   in the Northern District of California.

                                  11

                                  12   III.   Help for Pro Se Litigants
Northern District of California
 United States District Court




                                  13          The Court advises that free information is available to pro se litigants from the Legal Help

                                  14   Desk and the Federal Pro Se Program, if needed. Help Desks are located at the San Francisco and

                                  15   Oakland Courthouses and assistance is available by appointment. To make an appointment with the

                                  16   San Francisco or Oakland Help Desk, call: (415) 782-8982. The Federal Pro Se Program is located

                                  17   at the San Jose Courthouse. To make an appointment with the Federal Pro Se Program in San Jose,

                                  18   call: (408) 297-1480. See also http://cand.uscourts.gov/helpcentersj.

                                  19          The Clerk’s Office also has a handbook for pro se litigants, entitled Representing Yourself

                                  20   in Federal Court: A Handbook for Pro Se Litigants. The handbook is available free of charge from

                                  21   the Clerk’s Office or can be downloaded online at: https://www.cand.uscourts.gov/prosehandbook.

                                  22

                                  23          IT IS SO ORDERED.

                                  24   Dated: February 27, 2019

                                  25                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  26                                                    United States District Judge
                                  27

                                  28
                                                                                         2
